       Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 1 of 37




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

YVONNE M.,
      Plaintiff,
                      v.                                 Civil Action No.
                                                        1:18-cv-04389-SDG
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,
    Defendant.

                           OPINION AND ORDER

      Before the Court is the Report and Recommendation (R&R) of United States

Magistrate Judge Christopher C. Bly [ECF 36], recommending that the final

decision of Defendant Commissioner of the Social Security Administration

(the Commissioner) to deny Plaintiff’s claim for benefits be reversed and

remanded. The Commissioner objected [ECF 42]. For the reasons stated below, the

R&R is ADOPTED IN PART AND MODIFIED IN PART. This matter is

REMANDED to the Commissioner.
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 2 of 37




I.     BACKGROUND

       Plaintiff alleges that she became disabled and unable to work on or about

May 20, 1997.1 She first applied for disability benefits in 2009.2 After multiple

rounds of review by an Administrative Law Judge (ALJ), appeals, and remand,

the Commissioner issued a final decision denying her claim for benefits on July 19,

2018.3 The denial was based on the conclusion that Plaintiff was not disabled

during the relevant period (May 20, 1997 through September 30, 1999).4

       Plaintiff initiated this action on September 18, 2018, seeking review of

the Commissioner’s final decision.5 On August 18, 2020, after full briefing by the

parties, the magistrate court issued its R&R.6 The magistrate court concluded

that the decision of the Appeals Council—which is the Commissioner’s final

decision—did not sufficiently explain: (1) why it gave only “partial weight” to the




1    ECF 1, ¶ 4.
2    Id. ¶ 6. As the R&R notes, the record contains conflicting information about the
     exact date Plaintiff first applied for benefits. ECF 36, at 2 n.1. The precise date
     is, however, immaterial. Id.
3    ECF 14-1, at 11–19, 25–39, 42–57, 67–74, 104–06, 121–26; ECF 14-2, at 16–17, 19–
     30. See also ECF 1, ¶¶ 7–19; ECF 36, at 2–3.
4    ECF 14-1, at 11–18.
5    ECF 1.
6    ECF 36.
         Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 3 of 37




hearing testimony of Plaintiff’s treating psychiatrist (Dr. Carol A. Harpe) when

determining Plaintiff’s mental residual functional capacity (RFC);7 (2) why it gave

“little weight” to Dr. Harpe’s written medical opinions;8 (3) its refusal to fully

credit Plaintiff’s subjective testimony concerning her disability in the absence of

an explicit or clearly implicit credibility finding;9 and, (4) the evidence supporting

its conclusion about Plaintiff’s physical RFC.10 As a result, the magistrate court

concluded that the Court could not properly exercise its review function to assess

whether the Commissioner’s final decision was supported by substantial

evidence.11

       In addition to these issues, Plaintiff argued that the ALJ erred because (1) the

ALJ relied on a flawed hypothetical question to the vocational expert who testified

at the administrative hearing and (2) there were conflicts between the vocational

expert’s testimony and the Dictionary of Occupational Titles (DOT).12 Since the




7    Id. at 15–26.
8    Id. at 26–28.
9    Id. at 39–43.
10   Id. at 36–38.
11   Id. at 12–14 (discussing scope of district court review of final agency decisions).
     See generally ECF 36.
12   ECF 18, at 35–40.
            Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 4 of 37




ALJ’s conclusions on these issues were adopted by the Appeals Council, they are

part of the final decision of the Commissioner.13 Plaintiff contended that the

hypothetical question improperly failed to include all of Plaintiff’s mental

restrictions—specifically limitations in concentration, persistence, and pace.14 The

Commissioner countered that the hypothetical’s incorporation of “simple, routine,

repetitive tasks” sufficiently accounted for such restrictions.15 The magistrate court

found that the Appeals Council had not properly supported its determination of

Plaintiff’s mental RFC and the mental RFC formed a crucial part of the

hypothetical. As a result, the magistrate court concluded that an assessment of

whether the Appeals Council’s adoption of the hypothetical was supported by

substantial evidence is not possible on this record.16

           Concerning the conflicts between the vocational expert’s testimony and the

DOT, the magistrate court concluded that there is “an apparent conflict between

the limitation to simple, routine, repetitive tasks and the jobs” the vocational

expert testified Plaintiff could perform (jobs with a “reasoning level 2”).17 Because


13   ECF 36, at 43–44.
14   Id. at 44.
15   Id.
16   Id. at 49–50.
17   Id. at 54-55.
          Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 5 of 37




of this, the magistrate court recommended that the Commissioner resolve this

apparent conflict on remand.18

         On September 10, 2020, the Commissioner objected to each of these

conclusions in the R&R.19 Plaintiff replied to the objections the following day.20

II.      STANDARD OF REVIEW

         a.        Review of the Commissioner’s final decision

         Federal courts only have the authority to review the Commissioner’s final

decision. 42 U.S.C. § 405(g); Parker v. Bowen, 788 F.2d 1512, 1516 (11th Cir. 1986)

(en banc) (“The Social Security Act provides that federal courts may only review

the Secretary’s [of Health and Human Services] ‘final decision,’ and that judicial

review of the Secretary’s findings of fact is limited to determining whether these




18    Id. at 59.
19    ECF 42.
      The Court notes that the Commissioner’s objections are more than double the
      length permitted by the Court’s Standing Order. See Standing Order
      Regarding Civil Litigation § II.j., In re: Civil Cases Assigned to United States
      District Judge Steven D. Grimberg (permitting objections to reports and
      recommendations of up to 15 pages). Although the Standing Order was not
      separately entered on the docket in this action, it was at all relevant times
      readily available on the Court’s website (http://www.gand.uscourts.gov/
      case-prep-judge-grimberg). Despite its length, the Court has considered the
      entirety of the Commissioner’s brief objecting to the R&R.
20    ECF 43.
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 6 of 37




findings are supported by substantial evidence.”) (citing 42 U.S.C. § 405(g)). Here,

the Commissioner’s final decision was the July 19, 2018 ruling by the Appeals

Council, which adopted portions of the ALJ’s August 17, 2016 ruling.21

       In considering the denial of disability benefits, the Court reviews “the

agency’s decision and determine[s] whether its conclusion, as a whole, was

supported by substantial evidence in the record.” Washington v. Comm’r of Soc. Sec.,

906 F.3d 1353, 1358 (11th Cir. 2018) (internal quotation marks omitted) (citation

omitted). “Substantial evidence means ‘more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Id. (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). See also

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (same). “In

determining whether substantial evidence exists, we must view the record as a

whole, taking into account evidence favorable as well as unfavorable to the

Secretary’s decision. In contrast, our review of the ALJ’s application of legal

principles is plenary.” Swindle v. Sullivan, 914 F.2d 222, 225 (11th Cir. 1990)

(internal quotation marks omitted) (citations omitted). See also Foote v. Chater,

67 F.3d 1553, 1560 (11th Cir. 1995) (“The district court must view the record as a




21   ECF 14-1, 11–19 (Appeals Council decision); id. at 25–39 (ALJ decision).
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 7 of 37




whole, taking into account evidence favorable as well as unfavorable to the

decision.”) (citation omitted). The Court is not permitted to reweigh the evidence

or substitute its judgment for that of the Commissioner. Winschel, 631 F.3d at 1178.

       b.    Objections to a Report & Recommendation

       A party challenging a report and recommendation issued by a United States

Magistrate Judge must file written objections that specifically identify the portions

of the proposed findings and recommendations to which an objection is made and

must assert a specific basis for the objection. United States v. Schultz, 565 F.3d 1353,

1361 (11th Cir. 2009). The district court must “make a de novo determination of

those portions of the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1)(C); Jeffrey S. ex rel. Ernest S. v. State

Bd. of Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990).

III.   DISCUSSION

       a.    Sequential test for assessing entitlement to disability benefits

       As applicable here, “disabled” means an individual who has an “inability

to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A). In determining whether a claimant
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 8 of 37




is disabled, the Commissioner is required to use a five-step, sequential analysis.

The five-step process was succinctly described in the R&R:

              1.    Is the claimant currently working? If so, the claim
                    is denied.

              2.    Is the claimed impairment severe; that is, does the
                    impairment or combination of impairments
                    significantly limit the individual’s physical or
                    mental ability to do basic work activities? If not,
                    the claim is denied.

              3.    Does the impairment equal or exceed in severity
                    certain impairments described in the impairment
                    listings in the regulations? If so, the claimant is
                    automatically entitled to disability benefits.

              4.    Does the claimant have sufficient [RFC] to perform
                    past work? If so, the claim is denied.

              5.    Considering the claimant’s age, education, work
                    experience, and RFC, can the claimant perform
                    any other gainful and substantial work? If so, the
                    claim is denied.22

See also Washington, 906 F.3d at 1359–60 (discussing process as prescribed by

20 C.F.R. § 416.920(a)(1)); Winschel, 631 F.3d at 1178 (similar). The Court must

review the Commissioner’s final decision to determine whether it is supported by

substantial record evidence. Washington, 906 F.3d at 1358.




22   ECF 36, at 3–4 (citing 20 C.F.R. § 416.920).
         Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 9 of 37




        b.        The Commissioner’s objections

        The Commissioner has objected to every portion of the R&R that contains a

conclusion adverse to the agency’s position. Specifically, the Commissioner argues

that (1) the Appeals Council properly evaluated the oral testimony of Dr. Harpe;

(2) the Appeals Council gave proper weight to Dr. Harpe’s written opinion; (3) the

Appeals      Council      properly   evaluated    Plaintiff’s   subjective   testimony;

(4) the Appeals Council complied with the applicable policy interpretation ruling

when making its conclusion about Plaintiff’s physical RFC; (5) the ALJ’s

hypothetical to the vocational expert was complete; and (6) there was no

“apparent conflict” between the vocational expert’s testimony and the DOT.23

These objections are addressed seriatim.

                  1.   The Appeals Council’s evaluation of Dr. Harpe’s oral
                       testimony

        Before the magistrate court, Plaintiff argued that the Appeals Council

improperly evaluated the hearing testimony of her treating psychiatrist,

Dr. Harpe, construing it as consistent with the council’s RFC finding that Plaintiff

could perform light work that is limited to simple, routine, repetitive tasks.24 The




23   ECF 42.
24   Id. at 15.
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 10 of 37




magistrate court found that, when Dr. Harpe’s testimony is viewed in context and

as a whole, it is clear the ALJ “plucked one sentence” out from pages of testimony

that indicated Plaintiff was not able to perform such tasks on a regular and

continuing basis.25 The Appeals Council used that isolated testimony to support

the RFC assigned to Plaintiff.26 The magistrate court concluded it was improper

for the Appeals Council to rely on Dr. Harpe’s testimony in this way,27 without

taking into consideration (or, at least, addressing) testimony by Dr. Harpe that

Plaintiff could not perform such tasks on a sustained basis.28

        The Commissioner objects to this conclusion, arguing that the magistrate

court applied a “nonexistent legal standard” by purportedly requiring the Appeals

Council to evaluate Dr. Harpe’s testimony more than once in its decision.29

Specifically, the Commissioner points to the Appeals Council’s extensive

discussion of Plaintiff’s RFC under Step Three of the sequential analysis.30 The

Commissioner argues that the magistrate court erred when it refused to treat that



25   Id. at 16. See generally id. at 16–20.
26   Id. at 19.
27   See generally id. at 15–26.
28   Id. at 19–21.
29   ECF 42, at 2–3, 4. See generally id. at 2–10.
30   ECF 14-1, at 12–15.
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 11 of 37




Step Three discussion as necessarily incorporated into the later discussion of

Dr. Harpe’s testimony in connection with Plaintiff’s ability to perform simple,

routine, repetitive tasks.31

       But the magistrate court did not apply a “nonexistent legal standard” to the

Appeals Council’s failure to properly support its conclusions. It determined

(among other things) that the Appeals Council only credited isolated statements

from Dr. Harpe’s hearing testimony to justify the RFC assessment that Plaintiff

could perform simple, routine, repetitive tasks on a sustained basis.32 Dr. Harpe’s

oral opinion taken as a whole did not suggest that Plaintiff could perform such

tasks on a sustained basis.33 The Social Security Administration’s own policy

interpretation “emphasize[s] that . . . [o]rdinarily, RFC is an assessment of an

individual’s ability to do sustained work-related physical and mental activities in

a work setting on a regular and continuing basis. A ‘regular and continuing basis’

means 8 hours a day, for 5 days a week, or an equivalent work schedule.” SSR 96-

8p, 1996 WL 374184, at *1 (emphasis added).

       As the Eleventh Circuit similarly found in McCruter v. Bowen, this Court is:



31   ECF 42, at 4.
32   See generally ECF 36, at 15–26.
33   Id. at 19–21.
       Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 12 of 37




             constrained to conclude that the administrative agency
             here . . . reached the result that it did by focusing upon
             one aspect of the evidence and ignoring other parts of the
             record. In such circumstances we cannot properly find
             that the administrative decision is supported by
             substantial evidence. It is not enough to discover a piece
             of evidence which supports that decision, but to
             disregard other contrary evidence. The review must take
             into account and evaluate the record as a whole.

791 F.2d 1544, 1548 (11th Cir. 1986) (citations omitted). The Commissioner is not

permitted to rely on isolated portions of the record while ignoring unfavorable

testimony in reaching a final decision without providing enough detail explaining

the decision to permit the Court to assess whether it was supported by substantial

evidence in the record as a whole—including the evidence unfavorable to the

Commissioner. Washington, 906 F.3d at 1358; Swindle, 914 F.2d at 225.

      And, contrary to the Commissioner’s assertions, the magistrate court did

not ignore the Appeal Council’s discussion under Step Three of the sequential

analysis in connection with its ruling about Dr. Harpe’s oral testimony. In fact, the

R&R specifically addresses “the Commissioner’s argument that the [Appeals

Council’s] earlier discussion of Dr. Harpe’s oral testimony [in connection with

Step Three] properly explains the [Appeals Council’s] evaluation [under Step

Five]. The [Appeals Council] . . . noted that Dr. Harpe testified that the claimant

would become fatigued and overwhelmed by pain when trying to do things over
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 13 of 37




time and would not be able to follow through to complete a task.”34 The magistrate

court did not conclude that the Appeals Council had to re-conduct its analysis of

Dr. Harpe’s testimony or its assessment of Plaintiff’s RFC under Step Five. But the

magistrate court did make clear that the Appeals Council had to explain why that

earlier analysis supported its conclusion (under Step Five) that Dr. Harpe’s

testimony supported a finding that Plaintiff could perform light work that is

limited to simple, routine, repetitive tasks on a sustained basis:

              The [Appeals Council] ambiguously noted that “the
              record” is inconsistent with [Dr. Harpe’s] opinion, and
              when it did cite to specific evidence in the course of its
              step three analysis, those record documents fail to
              support the weight the [Appeals Council] heaped upon
              them. And the [Appeals Council] put a good bit of
              emphasis on Plaintiff’s alleged ability to complete
              household tasks, without explaining how, even if true,
              that ability supported its finding that Plaintiff could
              carry on sustained work activities for eight hours per day
              over a five-day workweek. . . . [T]he [Appeals Council’s]
              explanation simply does not amount to good cause for
              giving her opinion something less than controlling
              weight. 35

       Put another way, the Appeals Council did not “show its work” in any

manner that permits the Court to conduct a meaningful review of whether its final




34   Id. at 22 (citing ECF 24, at 13; ECF 14-1, at 13).
35   ECF 36, at 25–26. See generally id. at 15–26.
          Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 14 of 37




decision was supported by substantial evidence. The Court must “not [be] left

pondering why the ALJ made the decision he made.” Colon v. Colvin, 660 F. App’x

867, 870 (11th Cir. 2016) (per curiam).

       Further compounding the problem caused by its selective treatment of

Dr. Harpe’s testimony, the Appeals Council only assigned “partial weight” to that

testimony because “the medical evidence of record does not demonstrate that the

claimant was unable to sustain and complete work-related tasks during the period

at issue.”36 In order to discount a treating physician’s opinion, the Commissioner

must have “good cause.” Winschel, 631 F.3d at 1179. The reason for disregarding

or discounting a treating physician’s opinion must be clearly articulated. Id. The

reasons for the weight given to a particular medical opinion must be stated. Id.

Without such details, it is “‘impossible for a reviewing court to determine whether

the ultimate decision on the merits of the claim is rational and supported by

substantial evidence.’” Id. (quoting Cowart v. Schweiker, 662 F.3d 731, 735 (11th Cir.

1981)).

       The Commissioner objects to the R&R’s conclusion that the Appeals Council

did not provide good cause for giving Dr. Harpe’s testimony less than controlling




36   ECF 14-1, at 14.
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 15 of 37




weight.37 There is no record citation in support of the council’s decision to discount

Dr. Harpe’s testimony.38 The magistrate court concluded that this was improper:

“‘The ALJ must give a treating physician’s opinion substantial or considerable

weight unless good cause is shown to the contrary.’”39 The Court agrees. It is

entirely unclear what evidence supported the Appeals Council’s determination

that there was good cause not to fully credit Dr. Harpe’s testimony. As quoted

above, the Appeals Council’s general reference to “the record” or its Step Three

analysis does not provide a basis for this Court to conclude there was good cause

to give Dr. Harpe’s testimony less than full weight. Further, even if Dr. Harpe’s

testimony was not entitled to full weight, the Appeals Council was required to

treat that opinion with deference. SSR 96-2p, 1996 WL 374188, at *4 (July 2, 1996)

(even when a treating source opinion is inconsistent “with the other substantial

evidence in the case” and therefore not entitled to controlling weight, “[t]reating

source medical opinions are still entitled to deference . . . .”).40



37   ECF 42, at 7–13. See also ECF 36, at 21–26 (reflecting the magistrate court’s
     conclusions with regard to the lack of explanation supporting good cause).
38   ECF 14-1, at 14.
39   ECF 36, at 25 (quoting Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1259
     (11th Cir. 2019)). See also ECF 36, at 21–22.
40   SSR 96-2p was rescinded, but it applies here because Plaintiff’s claim was filed
     prior to March 27, 2017. Errica L. v. Comm’r, Soc. Sec. Admin., No. 1:17-CV-1774-
       Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 16 of 37




      This Court has conducted a de novo review of this portion of the R&R and of

the record, and agrees with the reasoning and conclusion in the R&R that the

Appeals Council failed to properly consider the hearing testimony of Dr. Harpe.

As a result, the Court cannot assess whether the Commissioner’s final decision

was supported by substantial evidence. Winschel, 631 F.3d at 1179 (when the final

decision “fails to state with at least some measure of clarity the grounds for [the]

decision . . . . to say that [the] decision is supported by substantial evidence

approaches an abdication of the court’s duty to scrutinize the record as a whole to

determine whether the conclusions reached are rational.”) (internal quotation

marks omitted) (citations omitted). This analysis also disposes of the

Commissioner’s other arguments concerning Dr. Harpe’s oral testimony. All of

the Commissioner’s objections concerning this issue are therefore OVERRULED.

            2.     The Appeals Council’s assessment of Dr. Harpe’s written
                   opinion

      The Appeals Council’s decision notes Dr. Harpe’s written opinions (from

July 2009 through November 2015) that Plaintiff was “markedly limited in many

mental functioning areas, particularly involving social interaction and




   AJB, 2018 WL 4377568, at *14 n.22 (N.D. Ga. Sept. 13, 2018) (citing, inter alia,
   20 C.F.R. § 404.1527).
           Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 17 of 37




concentration and persistence.”41 The council assigned “little weight” to those

opinions.42

           For the same reasons it found the Appeals Council’s explanations

concerning Dr. Harpe’s hearing testimony insufficient, the magistrate court also

found the justifications for the minimal weight assigned to Dr. Harpe’s written

opinions unsatisfactory.43 The magistrate court concluded that Dr. Harpe’s written

opinions were “entirely consistent” with her oral testimony.44 The Commissioner

objects, arguing that the Appeals Council gave Dr. Harpe’s written opinions little

weight because they “were inconsistent with the medical evidence of record,

Plaintiff’s daily activities, and improvement in her mood and other symptoms

with medication and a decrease in alcohol.”45

           In its final decision, however, the Appeals Council selectively relied on

record evidence that supported its conclusion while ignoring contradictory

evidence without providing an explanation of why it did so. For instance, in




41   ECF 14-1, at 14.
42   Id.
43   ECF 36, at 28.
44   Id.
45   ECF 42, at 13 (citation omitted).
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 18 of 37




support of its determination to put “little weight” on Dr. Harpe’s written opinions,

the Appeals Council stated:

              The medical evidence demonstrates that [Plaintiff] was
              able to sustain sufficient concentration and persistence to
              perform household chores and some volunteer work
              during the period at issue, and that she experienced
              improvement in her mood and other mental health
              symptoms with medication treatment and a decrease in
              alcohol consumption.46

In contrast, the R&R notes that Dr. Harpe’s written opinions showed that

              Plaintiff has marked limitations (meaning that the
              limitations effectively preclude Plaintiff from
              performing the activity in a meaningful manner) in her
              ability to carry out detailed instructions, in the ability to
              maintain attention and concentration for extended
              periods, in the ability to perform activities within a
              schedule and maintain regular attendance, in the ability
              to sustain ordinary routine without supervision, in the
              ability to work with others without being distracted by
              them, in the ability to complete a normal workweek
              without interruptions from psychologically based
              symptoms, and in the ability to interact with the public.
              Dr. Harpe wrote that Plaintiff is incapable of tolerating
              even low stress in the work environment and that she
              would be absent from work more than three times per
              month as a result of her impairments.47




46   ECF 14-1, at 14 (citations omitted).
47   ECF 36, at 28 (citing ECF 14-3, at 69–74).
       Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 19 of 37




      Nothing in the Commissioner’s final decision explains the wide discrepancy

between the Appeals Council’s conclusion and the evidentiary record—which the

Court must view as a whole even when it is not favorable to the Commissioner’s

position. Swindle, 914 F.2d at 225 (“In determining whether substantial evidence

exists, we must view the record as a whole, taking into account evidence favorable

as well as unfavorable to the Secretary’s decision.”) (citing Chester v. Bowen, 792

F.2d 129, 131 (11th Cir. 1986)). Without such an explanation, the Court has no basis

to evaluate whether the final decision is supported by substantial evidence.

Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 784 (11th Cir. 2014) (“Although

the Appeals Council acknowledged that [the claimant] had submitted new

evidence, it did not adequately evaluate it. Rather, it perfunctorily adhered to the

decision of the hearing examiner. This failure alone makes us unable to hold that

the Secretary’s findings are supported by substantial evidence and requires us to

remand this case for a determination of [the claimant’s] disability eligibility

reached on the total record.”) (internal quotation marks omitted) (citation

omitted).

      Based on its de novo review of this portion of the R&R and the record, and

for the same reasons it overruled the Commissioner’s objections with regard to

Dr. Harpe’s oral testimony, the Court OVERRULES the Commissioner’s
       Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 20 of 37




objections concerning Dr. Harpe’s written opinion. The Commissioner’s

remaining objections to this portion of the R&R are OVERRULED for the same

reasons.

             3.     The Appeals Council’s evaluation of Plaintiff’s subjective
                    testimony

      Under Eleventh Circuit precedent, if an ALJ does not credit a claimant’s

subjective pain testimony when such testimony is critical to the disability

determination, the ALJ must articulate specific reasons for questioning the

claimant’s credibility. Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995) (“[W]here

proof of a disability is based upon subjective evidence and a credibility

determination is, therefore, a critical factor in the [Commissioner]’s decision, the

ALJ must either explicitly discredit such testimony or the implication must be so

clear as to amount to a specific credibility finding.”) (alterations in original)

(internal quotation marks omitted) (citation omitted); Marbury v. Sullivan, 957 F.2d

837, 839 (11th Cir. 1992) (same). Thus, “lack of an explicit credibility finding

becomes a ground for remand when credibility is critical to the outcome of the

case.” Foote, 67 F.3d at 1562 (citation omitted).

      Here, the ALJ concluded:

             After careful consideration of the evidence, the
             undersigned finds that the claimant’s medically
             determinable impairments could reasonably be expected
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 21 of 37




                  to cause the alleged symptoms; however, the claimant’s
                  statements concerning the intensity, persistence and
                  limiting effects of these symptoms are not entirely
                  consistent with the medical evidence and other evidence
                  in the record for the reasons explained in this decision.48

This portion of the ALJ’s ruling was adopted by the Appeals Council: “The

Appeals Council also considered the claimant’s statements concerning the alleged

symptoms and adopts the Administrative Law Judge’s conclusions in that

regard.”49 Accordingly, the ALJ’s determination was incorporated as part of the

Commissioner’s final decision.

        The magistrate court concluded that the ALJ did not properly analyze

Plaintiff’s subjective testimony because the ALJ did not make any explicit

credibility finding or clearly imply one in his decision.50 The boilerplate language




48   ECF 14-1, at 37.
49   Id. at 15.
50   ECF 36, at 40. See generally id. at 39–41.
     The Commissioner also objects to the magistrate court’s use of the term
     “credibility” in the R&R. The Commissioner’s semantic protest notes that “use
     of that term” was “removed” by SSR 16-3p, 2016 WL 1119029 (Mar. 16, 2016).
     ECF 42, at 15. SSR 16-3p removed use of the term to “clarify that subjective
     symptom evaluation is not an examination of an individual’s character.
     Instead, we will more closely follow our regulatory language regarding
     symptom evaluation.” 2016 WL 1119029, at *1. ALJs were instructed to
     “consider all of the evidence in an individual’s record when they evaluate the
     intensity and persistence of symptoms . . . .” Id. at *2.
           Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 22 of 37




in the ALJ’s ruling “does little to explain why the ALJ discredited Plaintiff’s

testimony. And the rationale is important because without knowing why the ALJ

made this determination, the Court cannot decide whether substantial evidence

supports it.”51

           The Commissioner concedes that Plaintiff’s subjective pain testimony was a

critical factor in the final decision,52 but complains that the magistrate court

“misinterpreted the [Appeals Council’s] decision and did not review the decision

according to the proper legal standards.”53 First, the Commissioner asserts the

R&R incorrectly suggests that “it was not clear the Appeals Council ‘discredited’”

Plaintiff’s subjective complaints.54 The Commissioner contends that the Appeals

Council (in adopting the ALJ’s conclusions) credited some of Plaintiff’s testimony,




     Despite the Commissioner’s objection, “credibility” is a term with which
     federal courts are exceedingly familiar, and are capable of understanding and
     applying consistent with the Social Security Ruling without treating it as
     reflective of a claimant’s character. In fact, the term “credibility” is used in
     relevant case law that binds this Court. See, e.g., Foote, 67 F.3d at 1562; Marbury,
     957 F.2d at 839. Accordingly, the Court uses the term here as well.
51   ECF 36, at 41 (citing Marbury, 957 F.2d at 839).
52   ECF 42, at 14–18 (arguing that the Appeals Council properly evaluated such
     testimony).
53   Id. at 15.
54   Id.
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 23 of 37




but not all of it “due to the inconsistencies highlighted in the discussion of the

evidence.”55

       This objection misconstrues the magistrate court’s conclusion. As noted in

the R&R, the magistrate court was “unconvinced by the Commissioner’s argument

that the ALJ’s seven-page discussion of the record evidence clearly implies that

the ALJ made a specific credibility finding.”56 The Court agrees. Simply referring

to several pages of discussion about the evidence—some of which was consistent

with Plaintiff’s subjective testimony and some of it not—does nothing to explain

why the ALJ did not fully credit Plaintiff’s testimony. As stated in the R&R, the

magistrate court could not “say that the ALJ’s discussion makes clear the reasons

that he rejected Plaintiff’s testimony.”57 The ALJ, and therefore the Appeals

Council and Commissioner, failed to “articulate specific reasons” why Plaintiff’s

testimony was not fully credited. Marbury, 957 F.2d at 839 (emphasis added). On

its de novo review of this part of the R&R and of the record, the Court agrees with

the magistrate court’s conclusion.




55   Id. at 16 (citing ECF 14-1, at 37).
56   ECF 36, at 41 (citing ECF 24, at 24–27).
57   ECF 36, at 43.
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 24 of 37




       Second, the Commissioner objects that the magistrate court “only looked for

an explicit finding about subjective complaints, even though an implicit finding

will suffice.”58 This, too, is an inaccurate description of what the magistrate court

did. Any implicit finding discrediting a claimant’s credibility “must be so clear as

to amount to a specific credibility finding.” Foote, 67 F.3d at 1562. The R&R

concluded there was nothing in the ALJ’s decision containing this type of clear

indication of why Plaintiff’s testimony was discredited nor was there any explicit

statement explaining the basis for not fully crediting her subjective complaints.59

Id. (“‘Although this circuit does not require an explicit finding as to

credibility, . . . the implication must be obvious to the reviewing court.’”)

(omission in original) (quoting Tieniber, 720 F.2d at 1255). The Court agrees. The

magistrate court correctly reviewed the Commissioner’s decision about Plaintiff’s

subjective testimony and applied the correct legal standard. There is nothing

explicit or plainly implicit in the ALJ’s ruling that explains the decision to discredit



58   ECF 42, at 17 (citing Tieniber v. Heckler, 720 F.2d 1251, 1255 (11th Cir. 1983)).
59   ECF 36, at 43 (“This varied discussion does not clearly imply that the ALJ
     discredited Plaintiff’s testimony. Thus, the Court cannot meaningfully review
     his credibility determination (or even determine to what extent the ALJ
     credited Plaintiff’s subjective testimony), and the case must be remanded for
     the Commissioner to articulate specific reasons for questioning the claimant’s
     credibility.”).
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 25 of 37




Plaintiff’s testimony. The Commissioner’s objections on this issue are

OVERRULED.

                  4.   The Appeals Council’s conclusion about Plaintiff’s physical
                       RFC

        A claimant’s RFC assessment “must include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical

facts . . . and . . . nonmedical evidence.” SSR 96-8p, 1996 WL 3741804, at *7 (July 2,

1996) (emphasis added). The Appeals Council adopted the ALJ’s conclusion that

Plaintiff has “the residual functional capacity to perform a limited range of light

work.”60 It stated that this finding was supported “by the evidence of record,

including Dr. Harpe’s opinion testimony.”61 However, the Appeals Council

assigned only partial weight to that testimony.62

        In the R&R, the magistrate court indicated that, while the Appeals Council

explained why it was discounting various medical opinions, it did not identify the

specific evidence supporting its assessment of Plaintiff’s physical RFC—in violation




60   ECF 14-1, at 13. The Appeals Council did not adopt the ALJ’s “alternative
     finding” that Plaintiff had the RFC to “perform sedentary work with the same
     nonexertional limitations.” Id.
61   Id. at 14. See generally id. at 14–15.
62   Id. at 14.
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 26 of 37




of SSR 96-8p.63 This problem was exacerbated by the fact that the Appeals

Council’s ruling was unclear about which portions of the ALJ’s decision it was

adopting.64 The Commissioner objects to this portion of the R&R, arguing that, in

adopting the ALJ’s consideration of Plaintiff’s subjective complaints, the Appeals

Council also adopted the ALJ’s discussion of Plaintiff’s medical history—all seven

pages of it—and that this was sufficient to comply with SSR 96-8p.65 “The

Commissioner maintains that the Appeals Council adopted the entire rationale

underlying the ALJ’s RFC finding by incorporating by reference his evaluation of

subjective complaints.”66

        This objection tracks the arguments that the Commissioner presented to—

and that were rejected by—the magistrate court. The Court rejects it for the same

reasons. SSR 96-8p requires the Commissioner to show his work. The Social

Security Ruling does not permit the Commissioner to rely on negative inferences

and an expectation that the Court should be the one to glean what the supporting




63   ECF 36, at 36–37.
64   Id. at 37.
65   ECF 42, at 18–21.
66   Id. at 19 (citing ECF 14-1, at 15).
      Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 27 of 37




evidence in fact is from the portions of the record not discounted by the

Commissioner.

      SSR 96-8p required the Commissioner’s final decision to contain a narrative

discussion explaining how the evidence supports the conclusion that Plaintiff is

capable of performing a limited range of light work. There is nothing in either the

ALJ’s or the Appeals Council’s decisions that can reasonably be said to explain the

evidence that supports the conclusion about Plaintiff’s physical RFC. This, of

course, hinders the Court’s ability to assess whether the Commissioner’s decision

was supported by substantial evidence. As a result, the final decision did not

comply with SSR 96-8p. Based on its de novo review of this portion of the R&R and

the record, the Court finds no error. The Commissioner’s objection is

OVERRULED.

            5.     The hypothetical to the vocational expert

      The ALJ posed the following hypothetical question to the vocational expert

during the administrative hearing:

            Let me ask a hypothetical. Suppose we have a
            hypothetical individual of the claimant’s age, education,
            and past work experience who is limited to light work
            activity with only occasional use of ladder, rope, or
            scaffold, frequent ramp, stairs, balance, stoop, crawl,
            crouch, or kneel, is limited to simple, routine, repetitive
            tasks, best if only occasional contact with coworkers, no
            ongoing public interaction, and low stress defined as
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 28 of 37




              only occasional change in a work setting or decision-
              making. Could such an individual perform to any form
              of past relevant work and, if not, could she engage in
              another form of work activity existing in significant
              numbers either locally or several regions of the national
              economy? Keep in mind we’re only concerned with the
              time period on or before September 30th, 1999 when she
              was 45 years of age.67

                      i.    Failure to account for difficulties in concentration,
                            persistence, and pace

       Plaintiff argued to the magistrate court that the limitation in the

hypothetical to “simple, routine, repetitive tasks” was insufficient to account for

her difficulties in the ability to concentrate, persist, or maintain pace.68 The

Commissioner asserted the hypothetical was appropriate.69

       The Eleventh Circuit has held that, “‘[i]n order for a vocational expert’s

testimony to constitute substantial evidence, the ALJ must pose a hypothetical

question which comprises all of the claimant’s impairments.’” Winschel, 631 F.3d

at 1180 (quoting Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002)

(per curiam)). Both parties cited Winschel in support of their respective arguments,




67   ECF 14-10, at 71–72 (Hr’g Tr. at 29:22–30:10).
68   ECF 36, at 46.
69   Id. See also ECF 24, at 30–32.
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 29 of 37




and the R&R discusses the case at length.70 In analyzing Winschel and its progeny,

the magistrate court stated:

              [T]he general rule is that “an ALJ does not account for a
              claimant’s limitations in concentration, persistence, and
              pace by restricting the hypothetical posed to the
              vocational expert to simple, routine tasks or unskilled
              work.” However, there is an exception to the general rule
              “if the ‘medical evidence demonstrates that [the]
              claimant can engage in simple, routine tasks or unskilled
              work despite limitations in concentration, persistence,
              and pace’ then ‘limiting the hypothetical to include only
              unskilled work sufficiently accounts for such
              limitations.’”71

       The ALJ’s hypothetical to the vocational expert did not expressly reference

Plaintiff’s difficulties with concentration, persistence, and pace.72 Accordingly,

only if the medical evidence indicated that Plaintiff could engage in simple,

routine, repetitive tasks despite those difficulties would the hypothetical have been

appropriate. Winschel, 631 F.3d at 1180–81. The Appeals Council determined that

Plaintiff had “moderate difficulties in the ability to concentrate, persist, or

maintain pace.”73 This conclusion was based on Dr. Harpe’s testimony, to which



70   ECF 36, at 46–49.
71   Id. at 48–49 (quoting Rosario v. Comm’r of Soc. Sec., 490 F. App’x 192, 195 (11th
     Cir. 2012) (quoting Winschel, 631 F.3d at 1180)).
72   ECF 36 at 49 (citing ECF 14-1, at 13; ECF 14-10, at 72).
73   ECF 14-1, at 13.
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 30 of 37




the Appeals Council assigned only “partial weight.”74 Since the Appeals Council’s

evaluation of Dr. Harpe’s opinion has been determined to be flawed, the

magistrate court was unable to determine whether the exception described in

Winschel applies here. It therefore concluded that the Appeals Council had erred

by adopting the hypothetical.75

       The Commissioner objects to this ruling for the same reasons that he

objected to the R&R’s findings with regard to Dr. Harpe’s oral testimony and

written opinions.76 As discussed above, the Appeals Council did not consider

Dr. Harpe’s testimony as a whole (including the testimony that did not support its

desired outcome) and failed to provide good cause for not giving full weight to

that testimony. Therefore, the record as a whole does not provide substantial

evidence that Plaintiff could engage in simple, routine, repetitive tasks despite her

limitations in concentration, persistence, and pace. Accordingly, and based on the

Court’s de novo review of this portion of the R&R, the Court OVERRULES this

objection.77




74   Id. at 13, 14. See generally id. at 12–14.
75   ECF 36, at 49–50.
76   ECF 42, at 22–23.
77   See supra Sections III.b.1., III.b.2.
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 31 of 37




                    ii.    The “apparent conflict” between the vocational
                           expert’s testimony and the DOT

       In response to the ALJ’s hypothetical, the vocational expert testified that

there were jobs in the national economy Plaintiff could perform.78 Pursuant to

SSR 00-4p, the ALJ concluded that this testimony was consistent with the

information in the DOT.79 According to the DOT, the jobs identified by the

vocational expert all have a reasoning level 2.80

       An ALJ has “an affirmative duty to identify apparent conflicts between the

testimony of a Vocational Expert and the DOT and resolve them. . . . Once the

conflict has been identified, [SSR 00-4p] requires the ALJ to offer a reasonable

explanation for the discrepancy, and detail in his decision how he has resolved the

conflict. The failure to discharge this duty means that the ALJ’s decision, when

based on the contradicted [ ] testimony, is not supported by substantial evidence.”

Washington, 906 F.3d at 1356.

       The magistrate court identified the issue here as “whether there is an

apparent conflict between a claimant’s ability to perform jobs at a reasoning level




78   ECF 14-1, at 38; ECF 14-10, at 71–74.
79   ECF 14-1, at 38.
80   ECF 36, at 52 (citing DOT §§ 713.684-014, 729.684-054, 920.687-126).
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 32 of 37




2 and an RFC that limits the claimant to simple, routine, repetitive tasks.”81 It

concluded that there was an apparent conflict.82 “An ‘apparent conflict’ . . . . is a

conflict that is reasonably ascertainable or evident from a review of the DOT and

the [vocational expert’s] testimony. At a minimum, a conflict is apparent if a

reasonable comparison of the DOT with the [ ] testimony suggests that there is a

discrepancy, even if, after further investigation, that turns out not to be the case.”

Id. at 1365. In analyzing both pre- and post-Washington case law and SSR 00-4p, the

magistrate court reasoned that “an ALJ must at least address an apparent conflict

between a limitation to simple, routine, and repetitive tasks and jobs that involve

a reasoning level two.”83 This apparent conflict was not addressed by the ALJ or

in the Commissioner’s final decision.

        The Commissioner objects to the R&R’s conclusion.84 In particular, the

Commissioner objects to the R&R’s interpretation of Valdez v. Commissioner of

Social Security, a recent Eleventh Circuit opinion. 808 F. App’x 1005 (11th Cir. 2020)

(per curiam).85 He argues that Valdez conclusively held that a limitation to “simple,


81   ECF 36, at 52.
82   Id. at 54.
83   Id. at 58.
84   ECF 42, at 24–34.
85   Id. at 25.
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 33 of 37




routine, and repetitive work” in a hypothetical posed to a vocational expert is not

inconsistent with the performance of jobs with reasoning level 2, which is

consistent with the law of other circuits.86

       In Valdez, the Eleventh Circuit evaluated Valdez’s appeal from the district

court’s order affirming the denial of his applications for (among other things)

disability insurance benefits and supplemental security income. Id.87 The ALJ’s

hypothetical to the vocational expert in that case was based on the ability to

perform simple, routine, and repetitive tasks as defined in the DOT at reasoning

levels 1 and 2. Id. at 1007. The expert testified that there were jobs in the national

economy that Valdez could perform at such levels. Id. Relying on that testimony,

the ALJ concluded that Valdez was not disabled. Id. In the district court, Valdez

argued the ALJ’s decision was not supported by substantial evidence. Id. Relevant

here, Valdez claimed that the ALJ erred in concluding that he could perform a job

requiring a reasoning level of 3, because that reasoning level is incompatible with


86   Id. at 25–26; id. at 28 n.7 (citing Lawrence v. Saul, 941 F.3d 140, 143 (4th Cir. 2019);
     Hernandez v. Berryhill, 707 F. App’x 456, 458 (9th Cir. 2017); Monateri v. Comm’r
     of Soc. Sec., 436 F. App’x 434, 446 (6th Cir. 2011); Moore v. Astrue, 623 F.3d 599,
     604 (8th Cir. 2010); Hackett v. Barnhart, 395 F.3d 1168, 1176 (10th Cir. 2005);
     Money v. Barnhart, 91 F. App’x 210, 215 (3d Cir. 2004)).
87   While Valdez is not controlling, it is persuasive authority. 11th Cir. R. 36-2
     (unpublished opinions “are not considered binding precedent,” but can be
     cited as persuasive authority).
       Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 34 of 37




a limitation to simple, routine tasks. Id. at 1007–08. The district court affirmed the

ALJ’s decision. Id. at 1008.

      On appeal, the panel found it unnecessary to decide the question posed by

Valdez because the ALJ concluded he could perform two other jobs—one with a

reasoning level of 1 and the other with a reasoning level of 2. Id. at 1009. The court

went further, stating:

             Valdez has not argued that these jobs [with reasoning
             level 1 and 2] are inconsistent with his [RFC], and they are
             not. Thus, any error pertaining to the ALJ’s conclusion
             that he could work as an order clerk is harmless because
             there are other jobs he is qualified to do even in light of
             his [RFC], age, education, and work experience.

Id. (Emphasis added.)

      This Court finds Valdez persuasive to the issue at hand. The opinion

indicates that jobs with reasoning level 2 are not inconsistent with a RFC limited

to simple, routine, and repetitive work. This is in line with the Eleventh Circuit’s

pre-Washington case law. For example, in Hurtado v. Commissioner of Social Security,

the court held that a hypothetical using a RFC limited to performing “simple,

routine tasks with limited contact with the public” did not present an apparent

conflict with DOT provisions for jobs with reasoning levels 2 and 3. 425 F. App’x
        Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 35 of 37




793, 795–96 (11th Cir. 2011).88 Likewise, in Chambers v. Commissioner of Social

Security, the court indicated that jobs with reasoning levels 2 and 3 “may also be

jobs with simple tasks.” 662 F. App’x 869, 873 (11th Cir. 2016) (per curiam).

       Other appellate courts that have addressed this question have reached

similar conclusions. See, e.g., Lawrence v. Saul, 941 F.3d 140, 143 (4th Cir. 2019)

(limitation to “simple, routine repetitive tasks of unskilled work” is not in

apparent conflict with reasoning level 2); Hernandez v Berryhill, 707 F. App’x 456,

458 (9th Cir. 2017) (concluding there is no apparent conflict between a limitation

to “simple, repetitive tasks” and ability to perform jobs with reasoning level 2);

Moore v. Astrue, 623 F.3d 599, 604 (8th Cir. 2010) (concluding there is no conflict

between “carrying out simple job instructions” for “simple, routine and repetitive

work activity,” and jobs with reasoning level 2).

       Based on these authorities, the Court SUSTAINS the Commissioner’s

objection. The limitation to simple, routine, and repetitive work in the hypothetical

posed to the vocational expert did not create an apparent conflict with jobs in the

DOT having a reasoning level of 2. However, despite the Court’s sustaining of the



88   This portion of Hurtado does not appear to have been affected by the issuance
     of SSR 00-4p, 2000 WL 1898704, at *1 (Dec. 4. 2000) (clarifying the standards for
     identifying and resolving conflicts between a vocational expert’s testimony
     and the DOT).
       Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 36 of 37




Commissioner’s objection on this issue, the magistrate court’s conclusion that the

case must be remanded remains intact for the reasons stated above. That is, the

Commissioner failed to give full weight to the testimony and opinions of

Dr. Harpe; failed to explain why Plaintiff’s subjective testimony was discredited;

failed to support the conclusion concerning Plaintiff’s physical RFC; and failed to

support with substantial evidence the conclusion that Plaintiff can engage in

simple, routine, repetitive tasks despite her limitations in concentration,

persistence, and pace. All of these issues ultimately factor into the hypothetical

posed to the vocational expert and therefore affect the Commissioner’s final

determination that Plaintiff was able to perform jobs in the national economy.

Accordingly, the Court is unable conclude that there is substantial evidence in the

record supporting the Commissioner’s ruling denying Plaintiff’s claim for

benefits.

IV.   CONCLUSION

      The Court has reviewed on a de novo basis those portions of the R&R to

which the Commissioner objects and ADOPTS IN PART AND MODIFIES IN

PART the R&R [ECF 36]. The Commissioner’s objections [ECF 42] are

OVERRULED, except for the objection concerning whether there is an apparent

conflict between the hypothetical posed to the vocational expert and the DOT,
      Case 1:18-cv-04389-SDG Document 45 Filed 09/30/20 Page 37 of 37




which the Court SUSTAINS. The final decision of the Commissioner is hereby

REVERSED, and this action is REMANDED to the Commissioner for further

proceedings consistent with the R&R and this Order pursuant to 42 U.S.C.

§ 405(g). The Clerk is DIRECTED to close this case.

      SO ORDERED this the 30th day of September 2020.



                                                   Steven D. Grimberg
                                             United States District Court Judge
